
QuickLinks -- Click here to rapidly navigate through this document


REGISTRATION RIGHTS AGREEMENT


    AGREEMENT dated as of January 12, 2001among (i) among Merrill Communications
LLC, a Delaware limited liability company (the "Company"), (ii) Merrill Real
Estate Company, a Minnesota corporation, Merrill/Magnus Publishing Corporation,
a Minnesota corporation, Merrill/New York Company, a Minnesota corporation,
Merrill/May Inc., a Minnesota corporation, Merrill Alternatives, Inc., a
Minnesota corporation, Merrill International, Inc., a Minnesota corporation, FMC
Resource Management Corporation, a Washington corporation, Merrill Training &
Technology, Inc., a Minnesota corporation, Merrill/Global, Inc., a Minnesota
corporation and Merrill/Executech, Inc., a Minnesota corporation (collectively,
the "Subsidiary Guarantors") and Merrill Corporation, a Minnesota corporation
("Holdings" and, together with the Subsidiary Guarantors, the "Guarantors"), and
(iii) DLJMB Funding II, Inc., DLJ First ESC, L.P. and DLJ ESC II, L.P.
(collectively, together with their Affiliates (as defined below), the "DLJ
Entities") and John W. Castro, in his individual capacity ("Mr. Castro").
Mr. Castro and the DLJ Entities are herein referred to as the "Initial Holders".


W I T N E S S E T H


    WHEREAS, the Company has proposed to issue and sell $23,464,660.77 aggregate
principal amount at maturity of its 14% Senior Discount Notes due 2008 (the
"Initial Notes"), issued pursuant to the Note Purchase Agreement dated as of
January 12, 2001 (the "Note Purchase Agreement") among the Company, the
Guarantors and the Initial Holders and the form of Indenture attached as Exhibit
A to the Initial Notes (the "Indenture"), for an aggregate purchase price of
$9,100,000, and the Guarantors have agreed to guarantee (collectively, the
"Guarantees") the Company's obligations under the Notes (as defined herein) and
the Indenture; and

    WHEREAS, to induce the Initial Holders to purchase the Initial Notes, the
Company and the Guarantors have agreed to provide the rights set forth in this
Agreement;

    NOW, THEREFORE, the parties hereby agree as follows:


SECTION 1.  DEFINITIONS


    As used in this Agreement, the following capitalized terms shall have the
following meanings:

    Act: The Securities Act of 1933, as amended.

    Affiliate: As defined in Rule 144 of the Act.

    Affiliated Market Maker: A Broker-Dealer who is (or that, in the reasonable
judgment of such Broker-Dealer or its counsel, may be) (i) deemed to be an
Affiliate of the Company or (ii) otherwise required to deliver a prospectus in
connection with sales or market-making activities involving securities of the
Company.

    Broker-Dealer: Any broker or dealer registered under the Exchange Act.

    Business Day: Any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York are authorized by law, regulation
or executive order to remain closed.

    Commission: The Securities and Exchange Commission.

    Consummate: An Exchange Offer shall be deemed "Consummated" for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the Exchange Offer Registration Statement relating to the Series B Notes
to be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement effective continuously and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to Section
3(b) hereof and (c) the delivery by the Company to the Registrar under the
Indenture of Series B Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes tendered by Holders thereof pursuant
to the Exchange Offer.

--------------------------------------------------------------------------------

    Consummation Date: The date on which the Exchange Offer is consummated.

    Consummation Deadline: As defined in Section 3(b) hereof.

    Effectiveness Deadline: As defined in Section 3(a) and 4(a) hereof.

    Exchange Act: The Securities Exchange Act of 1934, as amended.

    Exchange Offer: The exchange and issuance by the Company of a principal
amount of Series B Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of
Initial Notes that are tendered by such Holders in connection with such exchange
and issuance.

    Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.

    Filing Trigger Date: As defined in Section 4(a) hereof.

    Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.

    Holders: As defined in Section 2 hereof.

    Prospectus: The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
prospectus.

    Recommencement Date: As defined in Section 6(d) hereof.

    Registration Request: As defined in Section 3(a) hereof.

    Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Series B Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement and (ii) including the Prospectus
included therein, all amendments and supplements to such registration statement
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

    Rule 144: Rule 144 promulgated under the Act.

    Series B Notes: The Company's 14% Series B Senior Discount Notes due 2008 to
be issued: (i) in the Exchange Offer or (ii) as contemplated by Section 6(b)
hereof.

    Shelf Registration Statement: As defined in Section 4 hereof. Suspension
Notice: As defined in Section 6(d) hereof.

    TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

    Transfer Restricted Securities: Each (i) Initial Note, until the earliest to
occur of (a) the date on which such Initial Note is exchanged in the Exchange
Offer for a Series B Note which is entitled to be resold to the public by the
Holder thereof without complying with the prospectus delivery requirements of
the Act, (b) the date on which such Initial Note has been disposed of in
accordance with a Shelf Registration Statement (and the purchasers thereof have
been issued Series B Notes), and (c) the date on which such Initial Note is
distributed to the public pursuant to Rule 144 under the Act (and purchasers
thereof have been issued Series B Notes) and (ii) Series B Note issued to a
Broker-Dealer until the date on which such Series B Note is disposed of by such
Broker-Dealer pursuant to the "Plan

2

--------------------------------------------------------------------------------

of Distribution" contemplated by the Exchange Offer Registration Statement
(including the delivery of the Prospectus contained therein).


SECTION 2.  HOLDERS


    A Person is deemed to be a holder of Transfer Restricted Securities (each, a
"Holder") whenever such Person is the holder of record of Transfer Restricted
Securities.


SECTION 3.  REGISTERED EXCHANGE OFFER


    (a) If the Company shall receive at any time a written request by Holders
owning at least a majority of the aggregate principal amount of the Initial
Notes then outstanding (the "Registration Request") that the Company and the
Guarantors effect the Exchange Offer, then unless the Exchange Offer shall not
be permitted by applicable federal law (after the procedures set forth in
Section 6(a)(i) below have been complied with), the Company and the Guarantors
shall (i) cause the Exchange Offer Registration Statement to be filed with the
Commission as soon as practicable after the Registration Request, but in no
event later than 90 days after the Registration Request (such 90th day being the
"Filing Deadline"), (ii) use their reasonable best efforts to cause such
Exchange Offer Registration Statement to become effective at the earliest
possible time, but in no event later than 180 days after the Registration
Request (such 180th day being the "Effectiveness Deadline"), (iii) in connection
with the foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) subject
to the proviso in Section 6(c)(xii), cause all necessary filings, if any, in
connection with the registration and qualification of the Series B Notes to be
made under the Blue Sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iv) upon the effectiveness of such
Exchange Offer Registration Statement, commence and, within the time period
contemplated by Section 3(b) hereof, Consummate the Exchange Offer. The Exchange
Offer shall be on the appropriate form permitting (i) registration of the
Series B Notes to be offered in exchange for the Initial Notes that are Transfer
Restricted Securities and (ii) resales of Series B Notes by Broker-Dealers that
tendered into the Exchange Offer Initial Notes that such Broker-Dealer acquired
for its own account as a result of market-making activities or other trading
activities (other than Initial Notes acquired directly from the Company or any
of its Affiliates) as contemplated by Section 3(c) below.

    (b) The Company and the Guarantors shall use their respective reasonable
best efforts to cause the Exchange Offer Registration Statement to be effective
continuously, and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days. The Company and the Guarantors shall
cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Series B Notes shall be included
in the Exchange Offer Registration Statement. The Company and the Guarantors
shall use their reasonable best efforts to cause the Exchange Offer to be
Consummated within 30 Business Days after the Exchange Offer Registration
Statement has become effective, but in no event later than 40 Business Days
thereafter (such 40th day being the "Consummation Deadline").

    (c) The Company shall include a "Plan of Distribution" section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any Affiliate of the Company), may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer. Such "Plan of
Distribution" section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such

3

--------------------------------------------------------------------------------

sales pursuant thereto, but such "Plan of Distribution" shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission.

    Because such Broker-Dealer may be deemed to be an "underwriter" within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Series B
Notes received by such Broker-Dealer in the Exchange Offer, the Company and the
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement for a period of 90 days following the Consummation Date. To
the extent necessary to ensure that the Prospectus contained in the Exchange
Offer Registration Statement is available for sales of Series B Notes by
Broker-Dealers, the Company and the Guarantors agree to use their respective
reasonable best efforts to keep the Exchange Offer Registration Statement
continuously effective, supplemented, amended and current as required by and
subject to the provisions of Section 6(a) and (c) hereof and in conformity with
the requirements of this Agreement, the Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of 90
days from the Consummation Deadline or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold pursuant thereto. The Company and the Guarantors shall provide
sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, at any time during such period.


SECTION 4.  SHELF REGISTRATION


    (a)  Shelf Registration.  If (i) the Exchange Offer is not permitted by
applicable law (after the Company and the Guarantors have complied with the
procedures set forth in Section 6(a)(i) below) or (ii) if any Holder shall
notify the Company within 20 Business Days following the Consummation Deadline
that (A) based on an opinion of counsel, such Holder was prohibited by law or
Commission policy from participating in the Exchange Offer or (B) such Holder is
a Broker-Dealer and holds Initial Notes acquired directly from the Company or
any of its Affiliates, then the Company and the Guarantors shall:

    (x) cause to be filed, on or prior to the date (the "Filing Deadline") that
is 90 days after the date (the "Filing Trigger Date") that is the earlier of
(i) the date on which the Company determines that the Exchange Offer
Registration Statement cannot be filed as a result of Section 4(a)(i) above and
(ii) the date on which the Company receives the notice specified in Section
4(a)(ii) above, a shelf registration statement pursuant to Rule 415 under the
Act (which may be an amendment to the Exchange Offer Registration Statement)
(the "Shelf Registration Statement"), relating to all Transfer Restricted
Securities, in the case of clause (a)(i) above or to the Transfer Restricted
Securities specified in any notice delivered pursuant to clause (a)(ii) above,
as the case may be, and

    (y) shall use their respective reasonable best efforts to cause such Shelf
Registration Statement to become effective on or prior to 180 days after the
Filing Trigger Date for the Shelf Registration Statement (such 180th day the
"Effectiveness Deadline").

    If, after the Company has filed an Exchange Offer Registration Statement
that satisfies the requirements of Section 3(a) above, the Company is required
to file and make effective a Shelf Registration Statement solely because the
Exchange Offer is not permitted under applicable federal law (i.e., Section
4(a)(i) above), then the filing of the Exchange Offer Registration Statement
shall be deemed to satisfy the requirements of clause (x) above; provided that,
in such event, the Company shall remain obligated to meet the Effectiveness
Deadline set forth in clause (y).

    To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the

4

--------------------------------------------------------------------------------

other securities required to be registered therein pursuant to Section
6(b)(ii) hereof, the Company and the Guarantors shall use their respective
reasonable best efforts to keep any Shelf Registration Statement required by
this Section 4(a) continuously effective, supplemented, amended and current as
required by and subject to the provisions of Sections 6(b) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, until
the later of (a) the date on which each of the Initial Holders is no longer
deemed to be an Affiliate of the Company, and (b) the earlier of the second
anniversary of the Registration Request (as such date may be extended pursuant
to Section 6(d) hereof) and such earlier date when no Transfer Restricted
Securities covered by such Shelf Registration Statement remain outstanding

    (b)  Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder may include any of its Transfer
Restricted Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 20 days after receipt of a request therefor, the information specified in
Item 507 or 508 of Regulation S-K, as applicable, of the Act for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each selling Holder agrees to promptly furnish
additional information required to be disclosed in order to make the information
previously furnished to the Company by such Holder not materially misleading.

    (c)  Expiration of Rights.  Holders that do not give the written notice
within the 20 Business Day period set forth in Section 4(a) hereof, if required
to be given, will no longer have any registration rights pursuant to this
Section 4. Notwithstanding the foregoing, no Affiliate of the Company shall be
required to give such written notice or deliver an opinion in order to maintain
its registration rights pursuant to this Section 4.


SECTION 5.  MARKET MAKING PROSPECTUS


    For so long as any of the Initial Notes are outstanding and if, in the
reasonable judgment of any Initial Holder or its counsel, such Initial Holder or
any of its Affiliates is required to deliver a prospectus (any such prospectus,
a "Market Making Prospectus") in connection with sales of the Initial Notes, the
Company and the Guarantors hereby agree to (i) provide such Initial Holder,
without charge, as many copies of the Market Making Prospectus as such Initial
Holder may reasonably request, (ii) periodically amend the Registration
Statement so that the information contained in the Registration Statement
complies with the requirements of Section 10(a) of the Act, (iii) amend the
Registration Statement or amend or supplement the Market Making Prospectus when
necessary to reflect any material changes in the information provided therein
and promptly file such amendment or supplement with the Commission, (iv) provide
such Initial Holder with copies of each amendment or supplement so filed and
such other documents, including opinions of counsel and "comfort" letters, as
such Initial Holder may reasonably request and (v) indemnify such Initial Holder
with respect to the Market Making Prospectus and, if applicable, contribute to
any amount paid or payable by such Initial Holder in a manner substantially
identical to that specified in Section 8 hereof (with appropriate
modifications). The Company and the Guarantors consent to the use, subject to
the provisions of the Act and the state securities or Blue Sky laws of the
jurisdictions in which the Initial Notes are offered by such Initial Holder, of
each Market Making Prospectus.


SECTION 6.  REGISTRATION PROCEDURES


    (a)  Exchange Offer Registration Statement.  In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use their respective reasonable best
efforts to effect such exchange and to permit the resale of Series B Notes by
Broker-Dealers that tendered in the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial

5

--------------------------------------------------------------------------------

Notes acquired directly from the Company or any of its Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and (z)
comply with all of the following provisions:

     (i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers, such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree to seek a no-action letter or
other favorable decision from the Commission allowing the Company and the
Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities. The Company and the Guarantors hereby agree to use their reasonable
best efforts in pursuing the issuance of such a decision to the Commission staff
level.

    (ii) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that, at the time of
Consummation of the Exchange Offer, (A) any Series B Notes received by such
Holder will be acquired in the ordinary course of its business, (B) such Holder
will have no arrangement or understanding with any person to participate in the
distribution of the Initial Notes or the Series B Notes within the meaning of
the Act, (C) if the Holder is not a Broker-Dealer or is a Broker-Dealer but will
not receive Series B Notes for its own account in exchange for Initial Notes,
neither the Holder nor any such other Person is engaged in or intends to
participate in a distribution of the Series B Notes, and (D) that such Holder is
not an Affiliate of the Company. If the Holder is a Broker-Dealer that will
receive Series B Notes for its own account in exchange for Initial Notes, it
will represent that the Initial Notes to be exchanged for the Series B Notes
were acquired by it as a result of market-making activities or other trading
activities, and will acknowledge that it will deliver a prospectus meeting the
requirements of the Act in connection with any resale of such Series B Notes. It
is understood that, by acknowledging that it will deliver, and by delivering, a
prospectus meeting the requirements of the Act in connection with any resale of
such Series B Notes, the Holder is not admitting that it is an "underwriter"
within the meaning of the Act.

    (iii) Prior to effectiveness of the Exchange Offer Registration Statement,
the Company and the Guarantors shall provide a supplemental letter to the
Commission (A) stating that the Company and the Guarantors are registering the
Exchange Offer in reliance on the position of the Commission enunciated in Exxon
Capital Holdings Corporation (available May 13, 1988), Morgan Stanley and
Co., Inc. (available June 5, 1991) as interpreted in the Commission's letter to
Shearman & Sterling dated July 2, 1993, and, if applicable, any no-action letter
obtained pursuant to clause (i) above, (B) including a representation that
neither the Company nor the Guarantors has entered into any arrangement or
understanding with any Person to distribute the Series B Notes to be received in
the Exchange Offer and that, to the best of the Company's and the Guarantors'
information and belief, each Holder participating in the Exchange Offer is
acquiring the Series B Notes in its ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the Series B Notes received in the Exchange Offer and (C) any other
undertaking or representation required by the Commission as set forth in any
no-action letter obtained pursuant to clause (i) above, if applicable.

    (b)  Shelf Registration Statement.  In connection with the Shelf
Registration Statement, the Company and the Guarantors shall:

     (i) comply with all the provisions of Section 6(c) below and use their
respective reasonable best efforts to effect such registration to permit the
sale of the Transfer Restricted Securities being

6

--------------------------------------------------------------------------------

sold in accordance with the intended method or methods of distribution thereof
(as indicated in the information furnished to the Company pursuant to Section
4(b) hereof), and pursuant thereto the Company and the Guarantors will prepare
and file with the Commission a Registration Statement relating to the
registration on any appropriate form under the Act, which form shall be
available for the sale of the Transfer Restricted Securities in accordance with
the intended method or methods of distribution thereof within the time periods
and otherwise in accordance with the provisions hereof, and

    (ii) issue, upon the request of any Holder or purchaser of Initial Notes
covered by any Shelf Registration Statement contemplated by this Agreement,
Series B Notes having an aggregate principal amount equal to the aggregate
principal amount of Initial Notes sold pursuant to the Shelf Registration
Statement and surrendered to the Company for cancellation; the Company shall
register Series B Notes on the Shelf Registration Statement for this purpose and
issue the Series B Notes to the purchaser(s) of securities subject to the Shelf
Registration Statement in the names as such purchaser(s) shall designate.

    (c)  General Provisions.  In connection with any Registration Statement and
any related Prospectus required by this Agreement, the Company and the
Guarantors shall:

     (i) use their respective reasonable best efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 3 or 4 of this Agreement, as applicable.
Upon the occurrence of any event that would cause any such Registration
Statement or the Prospectus contained therein (A) to contain an untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (B) not to be effective and usable for resale of
Transfer Restricted Securities during the period required by this Agreement, the
Company and the Guarantors shall file promptly an appropriate amendment to such
Registration Statement or a supplement to the Prospectus, as applicable, curing
such defect, and, if Commission review is required, use their respective
reasonable best efforts to cause such amendment to be declared effective as soon
as practicable.

    (ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

    (iii) advise each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of the Shelf
Registration Statement) and each Affiliated Market Maker promptly and, if
requested by such Person, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any

7

--------------------------------------------------------------------------------

statement of a material fact made in the Registration Statement, the Prospectus,
any amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement in order to make the statements therein not
misleading, or that requires the making of any additions to or changes in the
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Company and the Guarantors shall use their respective
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

    (iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

    (v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of the Shelf
Registration Statement) and each Affiliated Market Maker in connection with such
sale, if any, before filing with the Commission, copies of any Registration
Statement or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (including all documents
incorporated by reference after the initial filing of such Registration
Statement), which documents will be subject to the review and comment of such
Persons, if any, for a period of at least five Business Days, and the Company
will not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (including all such
documents incorporated by reference) to which such Persons shall reasonably
object within five Business Days after the receipt thereof. Such Persons shall
be deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or fails to comply
with the applicable requirements of the Act;

    (vi) promptly prior to the filing of any document that is to be incorporated
by reference into a Registration Statement or Prospectus, provide copies of such
document to each Holder whose Transfer Restricted Securities have been included
in a Shelf Registration Statement (in the case of the Shelf Registration
Statement) and each Affiliated Market Maker in connection with such exchange or
sale, if any, make the Company's and the Guarantor's representatives available
for discussion of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as such
Persons may reasonably request;

   (vii) make available, at reasonable times, for inspection by each Holder
whose Transfer Restricted Securities have been included in a Shelf Registration
Statement (in the case of the Shelf Registration Statement) and each Affiliated
Market Maker and any attorney or accountant retained by such Persons, all
financial and other records, pertinent corporate documents of the Company and
the Guarantors and cause the Company's and the Guarantor's officers, directors
and employees to supply all information reasonably requested by any such
Persons, attorney or accountant in connection with such Registration Statement
or any post-effective amendment thereto subsequent to the filing thereof and
prior to its effectiveness, other than inspection of any records, documents or
information which would have an adverse effect on the Company's

8

--------------------------------------------------------------------------------

competitive position; provided, however, that any records, documents or
information which are necessary to avoid or correct a material misstatement or
omission in such Registration Statement or which are necessary to enable a
Holder whose Transfer Restricted Securities have been included in a Shelf
Registration Statement (in the case of the Shelf Registration Statement) or
Affiliated Market Maker (in the case of an Exchange Offer Registration Statement
containing a prospectus required to be delivered by an Affiliated Market Maker)
and any attorney or accountant retained by any such Persons to exercise any
applicable due diligence responsibilities will be released to such Holder whose
Transfer Restricted Securities have been included in a Shelf Registration
Statement (in the case of the Shelf Registration Statement) or Affiliated Market
Maker (in the case of an Exchange Offer Registration Statement containing a
prospectus required to be delivered by an Affiliated Market Maker);

   (viii) if requested by any Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of the Shelf
Registration Statement) or any Affiliated Market Maker, promptly include in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such Persons may reasonably request
to have included therein, including, without limitation, information relating to
the "Plan of Distribution" of the Transfer Restricted Securities and the use of
the Registration Statement or Prospectus for market-making activities; and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
included in such Prospectus supplement or post-effective amendment;

    (ix) upon request, furnish to each Holder whose Transfer Restricted
Securities have been included in a Shelf Registration Statement (in the case of
the Shelf Registration Statement) in connection with such exchange or sale and
each Affiliated Market Maker, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

    (x) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of the Shelf
Registration Statement) and each Affiliated Market Maker, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Company and the Guarantors hereby consent to the use (in accordance with law and
subject to Section 6(d) hereof) of the Prospectus and any amendment or
supplement thereto by each selling Person in connection with the offering and
the sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto and all market-making activities of such
Affiliated Market Maker, as the case may be;

    (xi) upon the request of any Holder, in the light of the circumstances under
which they were made, or either Initial Holder, enter into such agreements
(including underwriting agreements) as are customary in comparable securities
offerings and make such representations and warranties and take all such other
appropriate actions in connection therewith in order to expedite or facilitate
the disposition of the Transfer Restricted Securities pursuant to any applicable
Registration Statement contemplated by this Agreement as may be reasonably
requested by any Holder in connection with any sale or resale pursuant to any
applicable Registration Statement. In such connection, and also in connection
with market-making activities by any Affiliated Market Maker, the Company and
the Guarantors shall:

    (A) upon request of any Person, furnish (or in the case of paragraphs
(2) and (3), use its reasonable best efforts to cause to be furnished) to each
Person, upon Consummation of the

9

--------------------------------------------------------------------------------

Exchange Offer or upon the effectiveness of the Shelf Registration Statement, as
the case may be:

    (1) a customary certificate, dated such date, signed on behalf of the
Company and the Guarantors by (x) the president or any vice president and (y) a
principal financial or accounting officer of the Company and the Guarantors,
confirming, as of the date thereof, such matters as are customary in connection
with public offerings of securities similar to the Notes as such Person may
reasonably request;

    (2) a customary opinion, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, of counsel for the Company and the Guarantors covering such matters
as are customary in connection with public offerings of securities similar to
the Notes and such other matter as such Person may reasonably request; and

    (3) a customary comfort letter, dated the date of Consummation of the
Exchange Offer, or as of the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company's independent accountants, in
the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Section 9(j) of the Note Purchase Agreement; and

    (B) deliver such other documents and certificates as may be reasonably
requested by such Persons to evidence compliance with the matters covered in
clause (A) above and with any customary conditions contained in the any
agreement entered into by the Company and the Guarantors pursuant to this clause
(xi);

   (xii) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the applicable Registration Statement; provided, however, that
neither the Company nor the Guarantors shall be required to register or qualify
as a foreign corporation where it is not now so qualified or to take any action
that would subject it to the service of process in suits or to taxation, other
than as to matters and transactions relating to the Registration Statement, in
any jurisdiction where it is not now so subject;

   (xiii) in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

   (xiv) use their respective reasonable best efforts to cause the disposition
of the Transfer Restricted Securities covered by the Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xii) above;

   (xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;

10

--------------------------------------------------------------------------------



   (xvi) otherwise use their respective reasonable best efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Act (which need not be audited) covering a
twelve-month period beginning after the effective date of the Registration
Statement (as such term is defined in paragraph (c) of Rule 158 under the Act);

  (xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use their
reasonable best efforts to cause the Trustee thereunder to execute, all
documents that may be required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner; and

  (xviii) provide promptly to each Holder and Affiliated Market Maker, upon
request, each document filed with the Commission pursuant to the requirements of
Section 13 or Section 15(d) of the Exchange Act.

    (d)  Restrictions on Holders.  Each Holder agrees by acquisition of a
Transfer Restricted Security and each Affiliated Market Maker agrees that, upon
receipt of the notice referred to in Section 6(c)(iii)(C) or any notice from the
Company of the existence of any fact of the kind described in Section
6(c)(iii)(D) hereof (in each case, a "Suspension Notice"), such Person will
forthwith discontinue disposition of Transfer Restricted Securities pursuant to
the applicable Registration Statement until (i) such Person has received copies
of the supplemented or amended Prospectus contemplated by Section 6(c)(iv)
hereof, or (ii) such Person is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the "Recommencement Date"). Each Person receiving a Suspension Notice
hereby agrees that it will either (i) destroy any Prospectuses, other than
permanent file copies, then in such Person's possession which have been replaced
by the Company with more recently dated Prospectuses or (ii) deliver to the
Company (at the Company's expense) all copies, other than permanent file copies,
then in such Person's possession of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of the Suspension
Notice. The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the Recommencement Date.


SECTION 7.  REGISTRATION EXPENSES


    (a) All expenses incident to the Company's and the Guarantors' performance
of or compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Series B Notes to be issued in the Exchange Offer and printing of Prospectuses
whether for exchanges, sales, market-making or otherwise), messenger and
delivery services and telephone; (iv) all fees and disbursements of counsel for
the Company and the Guarantors; (v) all application and filing fees in
connection with listing the Series B Notes on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and (vi) all
fees and disbursements of independent certified public accountants of the
Company and the Guarantors (including the expenses of any special audit and
comfort letters required by or incident to such performance).

11

--------------------------------------------------------------------------------

    The Company will, in any event, bear its and the Guarantors' internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

    (b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors will reimburse
the Initial Holders and the Holders who are tendering Initial Notes into in the
Exchange Offer and/or selling or reselling Initial Notes or Series B Notes
pursuant to the "Plan of Distribution" contained in the Exchange Offer
Registration Statement or the Shelf Registration Statement, as applicable, for
the reasonable fees and disbursements of not more than one counsel, who shall be
Davis Polk & Wardwell, unless another firm shall be chosen by the Holders of a
majority in principal amount at maturity of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared.


SECTION 8.  INDEMNIFICATION


    (a) The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Holder, its directors, officers and each
Person, if any, who controls such Holder (within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act), from and against any and all losses,
claims, damages, liabilities, judgments, (including without limitation, any
legal or other expenses incurred in connection with investigating or defending
any matter, including any action that could give rise to any such losses,
claims, damages, liabilities or judgments) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, preliminary prospectus or Prospectus (or any amendment or supplement
thereto) provided by the Company to any Holder or any prospective purchaser of
Series B Notes or registered Initial Notes, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to any of the Holders furnished in writing to the Company
by any of the Holders.

    (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors and their directors and officers, and
each person, if any, who controls (within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act) the Company or the Guarantors , to the same
extent as the foregoing indemnity from the Company and the Guarantors set forth
in Section 8(a) above, but only with reference to information relating to such
Holder furnished in writing to the Company by such Holder expressly for use in
any Registration Statement. In no event shall any Holder, its directors,
officers or any Person who controls such Holder be liable or responsible for any
amount in excess of the amount by which the total amount received by such Holder
with respect to its sale of Transfer Restricted Securities pursuant to a
Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages that such
Holder, its directors, officers or any Person who controls such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

    (c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the "indemnified
party"), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the "indemnifying person") in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the

12

--------------------------------------------------------------------------------

defense thereof, but the fees and expenses of such counsel, except as provided
below, shall be at the expense of the Holder). Any indemnified party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of the indemnified party unless (i) the employment of such counsel shall
have been specifically authorized in writing by the indemnifying party, (ii) the
indemnifying party shall have failed to assume the defense of such action or
employ counsel reasonably satisfactory to the indemnified party or (iii) the
named parties to any such action (including any impleaded parties) include both
the indemnified party and the indemnifying party, and the indemnified party
shall have been advised by such counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party). In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all indemnified parties
and all such fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by a majority of the Holders, in the case of
the parties indemnified pursuant to Section 8(a), and by the Company and the
Guarantors, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action (i) effected with its written consent or
(ii) effected without its written consent if the settlement is entered into more
than 20 Business Days after the indemnifying party shall have received a request
from the indemnified party for reimbursement for the fees and expenses of
counsel (in any case where such fees and expenses are at the expense of the
indemnifying party) and, prior to the date of such settlement, the indemnifying
party shall have failed to comply with such reimbursement request. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement or compromise of, or consent to the entry of
judgment with respect to, any pending or threatened action in respect of which
the indemnified party is or could have been a party and indemnity or
contribution may be or could have been sought hereunder by the indemnified
party, unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability on claims that
are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

    (d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and of the
Holder, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or judgments, as well as
any other relevant equitable considerations. The relative fault of the Company
and the Guarantors, on the one hand, and of the Holder, on the other hand, shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Guarantors, on the one hand, or by the Holder, on the other hand, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and judgments
referred to above shall be deemed to

13

--------------------------------------------------------------------------------

include, subject to the limitations set forth in the second paragraph of Section
8(a), any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any matter, including any action that
could have given rise to such losses, claims, damages, liabilities or judgments.

    The Company, the Guarantors and each Holder agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8, no Holder, its directors, its
officers or any Person, if any, who controls such Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
total received by such Holder with respect to the sale of Transfer Restricted
Securities pursuant to a Registration Statement exceeds (i) the amount paid by
such Holder for such Transfer Restricted Securities and (ii) the amount of any
damages which such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. The Holders' obligations to contribute
pursuant to this Section 8(d) are several in proportion to the respective
principal amount of Transfer Restricted Securities held by each Holder hereunder
and not joint.

    (e) The Company and the Guarantors agree that the indemnity and contribution
provisions of this Section 8 shall apply to Affiliated Market Makers to the same
extent, on the same conditions, as it applies to Holders.


SECTION 9.  RULE 144A and RULE 144


    The Company and the Guarantors agree with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or the Guarantors (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.


SECTION 10.  MISCELLANEOUS


    (a)  Remedies.  The Company and the Guarantors acknowledge and agree that
any failure by the Company or the Guarantors to comply with its obligations
under Sections 3 and 4 hereof may result in material irreparable injury to the
Initial Holders or the Holders or Affiliated Market Makers for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Initial
Holders or any Holder or Affiliated Market Makers may obtain such relief as may
be required to specifically enforce the Company's and the Guarantors'
obligations under Sections 3 and 4 hereof. The Company and the Guarantors
further agree to waive the defense in any action for specific performance that a
remedy at law would be adequate.

    (b)  No Inconsistent Agreements.  Neither the Company nor the Guarantors,
will, on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent

14

--------------------------------------------------------------------------------

with the rights granted to the holders of the Company's and the Guarantors'
securities under any agreement entered into on or prior to the date hereof.

    (c)  Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount at maturity
of Transfer Restricted Securities (excluding Transfer Restricted Securities held
by the Company or the Guarantors). Notwithstanding the foregoing, a waiver or
consent to departure from the provisions hereof that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Transfer Restricted Securities are not being
tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
subject to such Exchange Offer.

    (d)  Third Party Beneficiary.  The Holders and Affiliated Market Makers
shall be third party beneficiaries to the agreements made hereunder between the
Company and the Guarantors, on the one hand, and the Initial Holders, on the
other hand, and shall have the right to enforce such agreements directly to the
extent they may deem such enforcement necessary or advisable to protect its
rights or the rights of Holders and Affiliated Market Makers hereunder.

    (i)  Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

    (ii) if to the Company or the Guarantors:

Merrill Communications LLC.
One Merrill Circle
St. Paul, Minnesota 55108
Telecopier No.: (651) 632-4141
Attention: General Counsel

    (iii) if to any DLJ Entity:

c/o DLJMB Funding II, Inc.
277 Park Ave.
New York, NY 10172
Telecopier No.: (212) 892-7272
Attention: Ivy Dodes

    (iv) if to Mr. Castro:

c/o Merrill Corporation
One Merrill Circle
St. Paul, Minnesota 55108
Telecopier No.: (208) 246-7520

    (v) in any case, with a copy to:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10012
Telecopier No. (212) 450-4000
Attention: Lawrence E. Wieman., Esq.

15

--------------------------------------------------------------------------------



    All such notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

    Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

    Upon the date of filing of the Exchange Offer or a Shelf Registration
Statement, as the case may be, notice shall be delivered to DLJMB Funding II,
Inc., on behalf of the Initial Holders (in the form attached hereto as Exhibit
A) and shall be addressed to: Attention: Ivy Dodes, 277 Park Avenue, New York,
New York 10172.

    (e)  Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided, that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Note Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Note Purchase Agreement, and
such Person shall be entitled to receive the benefits hereof.

    (f)  Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

    (g)  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

    (h)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

    (i)  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

    (j)  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

16

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

    MERRILL COMMUNICATIONS LLC
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Chief Financial Officer            

--------------------------------------------------------------------------------


 
 
MERRILL CORPORATION
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Chief Financial Officer            

--------------------------------------------------------------------------------


 
 
MERRILL REAL ESTATE COMPANY
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer
 
 
MERRILL/MAGNUS PUBLISHING CORPORATION
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
MERRILL/NEW YORK COMPANY
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------


 
 
MERRILL/MAY INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
MERRILL ALTERNATIVES, INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
MERRILL INTERNATIONAL, INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
FMC RESOURCE MANAGEMENT CORPORATION
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
MERRILL TRAINING & TECHNOLOGY, INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------


 
 
MERRILL/GLOBAL, INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
MERRILL/EXECUTECH, INC.
 
 
By:
 
/s/ ROBERT H. NAZARIAN   

--------------------------------------------------------------------------------

        Name:   Robert H. Nazarian            

--------------------------------------------------------------------------------

        Title:   Treasurer            

--------------------------------------------------------------------------------


 
 
DLJMB FUNDING II, INC.
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------


 
 
DLJ FIRST ESC, L.P.
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------


 
 
DLJ ESC II, L.P.
 
 
By:
 
/s/ MATTHEW SIROVICH   

--------------------------------------------------------------------------------

        Name:   Matthew Sirovich            

--------------------------------------------------------------------------------

        Title:   Principal            

--------------------------------------------------------------------------------


 
 
/s/ JOHN W. CASTRO   

--------------------------------------------------------------------------------

JOHN W. CASTRO

19

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF FILING OF
A/B EXCHANGE OFFER REGISTRATION STATEMENT

To:   DLJMB Funding II, Inc.
277 Park Avenue
New York, New York 10172
Attention: Ivy Dodes
Fax: (212) 892-7272
From:
 
Merrill Communications LLC.
14% Senior Discount Notes due 2008

Date:          ,    

    For your information only (NO ACTION REQUIRED):

    Today,          ,    , we filed an A/B Exchange Registration Statement/
Shelf Registration Statement with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
W I T N E S S E T H

SECTION 1. DEFINITIONS


SECTION 2. HOLDERS


SECTION 3. REGISTERED EXCHANGE OFFER


SECTION 4. SHELF REGISTRATION


SECTION 5. MARKET MAKING PROSPECTUS


SECTION 6. REGISTRATION PROCEDURES



SECTION 7. REGISTRATION EXPENSES


SECTION 8. INDEMNIFICATION


SECTION 9. RULE 144A and RULE 144


SECTION 10. MISCELLANEOUS

